                  THE UNITED STATES DISTRICT COURT FOR THE
             EASTERN DISTRICT OF TENNESSEE, CHATTANOOGA DIVISION


  Miller Industries Towing Equipment Inc.

        Plaintiff,
                                            Case No.: 1:19-cv-00095-PLR-SKL
        v.
                                                 Hon. Pamela L. Reeves
  NRC Industries

       Defendant.



          DEFENDANT NRC INDUSTRIES’ REPLY BRIEF IN SUPPORT OF ITS
                RULE 12(b)(2) AND 12(b)(6) MOTIONS TO DISMISS




Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 1 of 24 PageID #: 389
                                                    TABLE OF CONTENTS

  I.        MILLER CANNOT ESTABLISH THAT THIS COURT HAS PERSONAL
            JURISDICTION OVER NRC .............................................................................................1

            A.         NRC’s Nationwide Sales Efforts Are Not Purposefully Directed
                       at Tennessee and Do Not Support Jurisdiction ........................................................1

                       1.         NRC’s website use cannot establish purposeful availment where the
                                  websites do not specifically target customers in Tennessee ........................2

                       2.         NRC’s trade show attendance and nationally distributed advertisements
                                  do not constitute purposeful availment of the forum state...........................4

            B.         NRC Has Not Sold Any Accused Products into Tennessee, Not
                       Even Indirectly through a “Stream of Commerce” ..................................................6

            C.         Rule 4(k)(2) Does Not Apply to the Present Case ...................................................8

            D.         Exercising Personal Jurisdiction Over NRC is Not Fair or Reasonable ..................9

  II.       MILLER’S ALLEGATIONS ARE INSUFFICIENT TO SURVIVE
            A MOTION TO DISMISS UNDER RULE 12(b)(6) .......................................................10

            A.         Miller Fails to Plausibly Allege Infringement of U.S. Patent No. 9,440,577 ........10

                       1.         No claim construction is required to find that NRC does not
                                  infringe claim 1 ..........................................................................................10

                       2.         No claim construction is required to find that NRC does not
                                  infringe claim 16 ........................................................................................12

                       3.         Miller fails to plausibly allege infringement of any asserted claims .........13

                       4.         NRC’s extrinsic evidence is not required to support dismissal .................13

            B.         Miller Fails to Plausibly Allege Infringement of the Asserted Design Patents .....15

  CONCLUSION ..............................................................................................................................17




                                                                       i

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 2 of 24 PageID #: 390
                                                TABLE OF AUTHORITIES


  Cases

  AFTG-TG, LLC v. Nuvoton Tech. Corp., 689 F.3d 1358 (Fed. Cir. 2012) ................................ 7, 8

  Agis Software Dev. V. HTC Corp., No. 2:17-cv-00515,
         2018 U.S. Dist. LEXIS 167029 (E.D. Tex. Sept. 28, 2018) .............................................. 7

  Alisoglu v. Cent. States Thermo King of Okla., Inc., No. 12-cv-10230,
         2012 U.S. Dist. LEXIS 66246 (E.D. Mich. May 11, 2012) ............................................... 3

  Anderson v. Kimberly-Clark Corp., 570 Fed. Appx. 927 (Fed. Cir. 2014) ................................. 16

  Asahi Metal Industry Co. v. Superior Court of California,
         480 U.S. 102 (1987) .............................................................................................................7

  Autogenomics Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012 (Fed. Cir. 2009) ........................... 5

  Bailey v. City of Ann Arbor, 860 F.3d 382 (6th Cir. 2017) .......................................................... 14

  Beverly Hills Fan Co. v. Royal Sovereign Corp.,
         21 F.3d 1558 (Fed. Cir. 1994) .............................................................................................7

  Blitzsafe Tex., LLC v. Bayerische Motoren Werke AG, No. 2:17-cv-00418,
          2018 U.S. Dist. LEXIS 173065 (E.D. Tex. Sept. 5, 2018) ................................................ 7

  Cadle Co. v. Schlichtmann, 123 Fed. Appx. 675 (6th Cir. 2005) ................................................... 3

  Cotapaxi Custom Design & Mfg., LLC v. Corporate Edge, Inc.,
        No. 06-5183, 2007 U.S. Dist. LEXIS 73172 (D.N.J. Sept. 28, 2007) ............................. 16

  Cybersell, Inc. v. Cybersell, Inc., 130 F.3d 414 (9th Cir. 1997) .....................................................2

  Digital Filing Sys. v. Frontier Consulting, Inc., No. 05-74753,
          2006 U.S. Dist. LEXIS 38877 (E.D. Mich. June 13, 2006) ............................................... 3

  Ford Global Techs., LLC v. New World Int’l, No. 2:15-cv-10394,
        2016 U.S. Dist. LEXIS 78384 (E.D. Mich.) ...................................................................... 8

  Foshee v. Forethought, No. 09-2674,
        2010 U.S. Dist. LEXIS 51296 (W.D. Tenn. May 7, 2010) ................................................ 6

  Grober v. Mako Products, 686 F.3d 1335 (Fed. Cir. 2012) ...........................................................4

  Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301 (Fed. Cir. 2009) ........................................ 13

  Maynard v. Phila Cervical Collar Co., 18 Fed. Appx. 814 (Fed. Cir. 2001) ............................ 2, 4

                                                                     ii

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 3 of 24 PageID #: 391
  Medical Solutions, Inc. v. Change Surgical LLC,
        541 F.3d 1136 (Fed. Cir. 2008)............................................................................................5

  Mink v. AAA Dev. LLC, 190 F.3d 333 (5th Cir. 1999).....................................................................2

  NexLearn v. Allen Interactions, Inc., 859 F.3d 1371 (Fed. Cir. 2017) ...................................... 3, 4

  OurPet’s Co. v. Iris USA, Inc., No. 1:34-cv-1642, 2015
        U.S. Dist. LEXIS 185150 (N.D. Ohio Mar. 23, 2015) .................................................... 16

  Serv. Solutions, U.S., LLC v. Autel US Inc., No. 13-10534,
         2013 U.S. Dist. LEXIS 150036 (E.D. Mich. October 18, 2013) .........................................8

  Sport Dimension, Inc. v. Coleman, Co., 820 F.3d 1316 (Fed. Cir. 2016) .................................... 17

  State Indus. v. Beckett Gas, Inc., 200 F.R.D. 392 (M.D. Tenn. 2001) .......................................... 8

  Touchcom, Inc. v. Bereskin & Parr, 574 F.3d 1403 (Fed. Cir. 2009) ........................................... 9

  Weiner v. Klais & Co., 108 F.3d 86 (6th Cir. 1997) .................................................................... 14

  World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980) ............................................... 5




                                                                 iii

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 4 of 24 PageID #: 392
         Miller Industries Towing Equipment Inc. (“Miller”) has failed to identify any relevant

  contacts—much less purposeful contacts—that NRC Industries (“NRC”) has with Tennessee and

  the Court must dismiss this case for lack of personal jurisdiction. In addition, Miller continues to

  lack a plausible allegation that NRC’s control panel closes off a compartment or “comprises” a

  door, and the accused product and the claimed designs of the design patents are plainly

  dissimilar. Accordingly, the Court should also dismiss this case for failure to state a claim of

  infringement upon which relief can be granted.

  I.     MILLER CANNOT ESTABLISH THAT THIS COURT HAS PERSONAL
         JURISDICTION OVER NRC

         To support its claim that this Court has personal jurisdiction over NRC, Miller relies on

  (1) nationwide marketing efforts that do not show any purposeful efforts to exploit the forum,

  and (2) hearsay evidence of an alleged order made by an attendee of a (post-Complaint) Florida

  trade show with a third-party distributor of NRC. But no such sale or order has been made, and

  neither of these bases support the assertion of jurisdiction. They also fail to support Miller’s

  demands for jurisdictional discovery. 1

         A.      NRC’s Nationwide Sales Efforts Are Not Purposefully Directed at Tennessee
                 and Do Not Support Jurisdiction

         Miller argues that NRC purposefully availed itself of the benefits and protections of the

  state of Tennessee via three separate activities: (1) use of “nationally accessible” websites to

  market its accused products, Dkt. 38 at 5-6; (2) advertising to potential customers through major

  trade magazines such as Tow Times and American Towman, id. at 6; and (3) attending U.S-based

  trade shows outside of Tennessee, id. at 8. None of these activities support jurisdiction.



  1
   NRC will separately respond to Miller’s motion for jurisdictional discovery, but as set forth
  herein Miller has failed to raise any plausible theories for personal jurisdiction sufficient to
  support such a request.
                                                    1

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 5 of 24 PageID #: 393
                  1.    NRC’s website use cannot establish purposeful availment where the
                        websites do not specifically target customers in Tennessee

          Neither NRC’s website nor videos it posted on YouTube® are specifically directed to

  customers in the forum state, and cannot establish purposeful availment required to support

  jurisdiction.

          As a matter of law, passive websites cannot establish purposeful availment. Maynard v.

  Phila Cervical Collar Co., 18 Fed. Appx. 814, 816-17 (Fed. Cir. 2001) (citing Cybersell, Inc. v.

  Cybersell, Inc., 130 F.3d 414, 419-20 (9th Cir. 1997); Mink v. AAA Dev. LLC, 190 F.3d 333,

  336-37 (5th Cir. 1999) (a website is passive even though it posts information regarding a

  company’s products and services, provides the user with printable forms, and displays the

  company’s contact information)).




                                                  2

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 6 of 24 PageID #: 394
         NRC’s website is passive: customers can browse the website to see NRC’s products, to

  learn more about the company, or to find a distributor near them. NRC INDUSTRIES, www.nrc-

  industries.com (last visited June 13, 2019). Customers cannot place orders on the website, and

  the website does not target customers from any specific states. Id. Even if orders could be

  placed through the website, the accused controls are not pictured on the website. 2 Id.

         Even if NRC’s website was interactive, the Federal Circuit has held that interactive

  websites are not sufficient to establish personal jurisdiction. “[I]t cannot be that the mere

  existence of an interactive website, like the existence of an out-of-state store, is ‘suit-related

  conduct . . . . creating a substantial connection with the forum state.” NexLearn v. Allen

  Interactions, Inc., 859 F.3d 1371, 1379 (Fed. Cir. 2017). The court elaborated:

         We evaluate [defendant’s] website as we would any other contact under a specific
         jurisdiction theory; for there to be minimum contacts, there must be evidence that
         [defendant] purposefully availed itself of [the forum state] and that [plaintiff’s]
         claim arises out of or relates to those contacts. The existence of [defendant’s]
         website, without more, is insufficient to show that [defendant] had minimum
         contacts with [the forum state].

  Id. at 1378 (internal citations omitted). Notably, the court held that a “dropdown of all states on

  its website” was not enough to establish jurisdiction in the forum state, nor was the possibility

  that a forum state resident “could purchase [the accused product] from [defendant’s] website,

  [when there is not] any evidence that such a sale has taken place.” Id. at 1379 (emphasis in

  original). NRC’s website provides even fewer opportunities for customers to interact, as NRC’s

  website has no purchasing functionality. NRC INDUSTRIES, www.nrc-industries.com (last visited

  June 13, 2019).



  2
    Miller claims that NRC’s website “advertises its CRC wreckers with the infringing controls
  . . .” Dkt. 38 at 6. However, none of the screenshots of the website contain images of the
  accused product, Dkt. 38-2, and review of the NRC website confirms it does not illustrate the
  accused controls.
                                                     3

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 7 of 24 PageID #: 395
         The cases cited by Miller actually support NRC’s position. In fact, every case Miller

  cites finds that the website failed to confer personal jurisdiction. Alisoglu v. Cent. States Thermo

  King of Okla., Inc., No. 12-cv-10230, 2012 U.S. Dist. LEXIS 66246, at *16 (E.D. Mich. May 11,

  2012) (holding that the websites at issue “provide insufficient basis for personal jurisdiction”);

  Cadle Co. v. Schlichtmann, 123 Fed. Appx. 675, 678 (6th Cir. 2005) (“Because [plaintiff] has not

  alleged any interaction or exchange of information occurred between [defendant] and a [resident

  of the forum state] via the website, personal jurisdiction does not exist based on the nature of the

  website.”); Digital Filing Sys. v. Frontier Consulting, Inc., No. 05-74753, 2006 U.S. Dist.

  LEXIS 38877, at *10-11 (E.D. Mich. June 13, 2006) (stating that where the website “primarily

  advertises its products and services and provides contact information,” the “minimal interactivity

  does not reveal specifically intended interaction” with the forum residents). Like NexLearn, these

  cases confirm that NRC’s website does not support personal jurisdiction. 3

         NRC’s use of third-party websites also fails to support jurisdiction. Like NRC’s own

  website, YouTube® is a passive website that does not specifically target customers in the forum

  state and does not constitute purposeful availment. Maynard, 18 Fed. Appx. at 816-17;

  NexLearn, 859 F.3d at 1379. 4

                 2.      NRC’s trade show attendance and nationally distributed
                         advertisements do not constitute purposeful availment of the forum
                         state


  3
    Miller asserts that attendance at trade shows and national advertisements in trade magazines
  constitute “something more” that, when combined with NRC’s website, could create purposeful
  contacts. Dkt. 38 at 7 n. 7. As discussed below, however, none of these actions represent
  purposeful availment because nothing about these activities targeted Tennessee residents and
  Miller has not identified a single actual contact, direct or indirect, NRC has with Tennessee that
  involves the accused controls.
  4
    Of the two videos Miller cites, one has nothing to do with the accused product. It was
  published well before NRC began selling the accused controls, and so does not show or discuss
  them. Dkt. 38-1 at ¶ 10.
                                                    4

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 8 of 24 PageID #: 396
         Miller’s next argument—that NRC’s attendance at national trade shows held outside of

  the forum and advertisements placed in nationally and internationally distributed magazines—

  also fails to support jurisdiction. Miller does not cite any authority supporting its argument that

  such activities support jurisdiction. Conversely, in Grober v. Mako Products, the Federal Circuit

  specifically addressed the issue of advertisements in national trade publications that are

  distributed both within and outside of the forum state. 686 F.3d 1335, 1347 (Fed. Cir. 2012).

  The court held that even where trade publications are distributed to residents of the forum state,

  advertisements in those publications cannot establish purposeful availment without evidence

  showing that the forum market was specifically targeted. Id. Miller does not differentiate

  between NRC and third-party distributors. Regardless, NRC and the third-party distributors have

  not specifically targeted Tennessee either in trade magazine advertisements, trade show

  attendance, or through any other means of advertising. 5

         The Federal Circuit takes the same position with respect to industry trade shows. In fact,

  in Medical Solutions, Inc. v. Change Surgical LLC, the court held that even a defendant’s

  attendance of a trade show in the forum state cannot confer personal jurisdiction where the

  defendant has not purposefully engaged in other activities in the forum. 541 F.3d 1136, 1141

  (Fed. Cir. 2008); Autogenomics Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012, 1016 (Fed. Cir.

  2009) (finding defendant’s attendance at three trade shows in the forum state insufficient to

  establish personal jurisdiction).

         If dissemination of product information through a website, nationally-distributed

  advertisements, and/or a trade show was sufficient to establish purposeful availment for every



  5
    The court should not credit NRC’s unfounded speculation that NRC will attend a future trade
  show in Tennessee. Dkt. 38 at 10. In any event, NRC does not plan to attend the references
  trade show.
                                                   5

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 9 of 24 PageID #: 397
  state with an inhabitant who received such information, defendants would be subject to suit in

  every state in the United States. That would be eminently unreasonable and violate due process.

  World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980) (explaining that

  defendants should only be subject to jurisdiction in those forums where they “should reasonably

  anticipate being haled into court”). The entire purpose of the purposeful availment requirement

  is to avoid such an outcome. Id. Therefore, NRC’s trade show attendance also cannot suffice to

  create personal jurisdiction in Tennessee.

         B.      NRC Has Not Sold Any Accused Products into Tennessee, Not Even
                 Indirectly Through a “Stream of Commerce”

         Recognizing that NRC lacks any direct contacts with the forum, Miller next resorts to a

  stream of commerce theory. In support of this theory, Miller relies on hearsay statements from

  one of its Vice Presidents stating that Mike Mace, owner of Mace’s Heavy Duty Trucking in

  Memphis, Tennessee, told him that he ordered an NRC wrecker containing the accused controls

  from third party Robert Young’s Auto & Truck located in Virginia. Dkt. 38-1 at ¶¶ 5, 6, 12.

         As an initial matter, Miller cannot rely on hearsay evidence to survive a motion to

  dismiss. Declarations must “be made on personal knowledge, [and] set forth facts as would be

  admissible in evidence.” Foshee v. Forethought, No. 09-2674, 2010 U.S. Dist. LEXIS 51296, at

  *8-9 (W.D. Tenn. May 7, 2010). For this reason, the Court must disregard the hearsay

  statements contained in the declaration.

         The reason hearsay evidence is admissible is directly applicable here: hearsay is

  unreliable. The reality is that Mike Mace has not ordered, or even told Robert Young’s that it

  intends to order, an NRC wrecker unit, much less one containing the accused controls. Ex. C

  (“Davis Decl.”) ¶ 6. In fact, Mike Mace has not purchased a wrecker from Robert Young’s in

  over three years. Id. at ¶¶ 4-6. And even if Miller’s inadmissible and false hearsay evidence was

                                                  6

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 10 of 24 PageID #: 398
  true and accepted, it still would not establish that a sale of an accused product occurred within

  the State of Tennessee. 6 Thus, there have not been, nor are currently scheduled to be, any sales

  of the wreckers containing the accused controls into Tennessee. Without this necessary

  predicate, Miller’s stream of commerce argument fails.

         Miller’s stream of commerce theory fails for the additional reason that there is no stream.

  Asahi Metal Industry Co. v. Superior Court of California, 480 U.S. 102, 117 (1987) (“The

  stream of commerce refers not to unpredictable currents or eddies, but to the regular and

  anticipated flow of products from manufacture to distribution to retail sale.”) (Brennan, J.). The

  mere potential for a sale in the forum state is insufficient to confer jurisdiction under even the

  less stringent interpretation of Asahi. 7 Beverly Hills Fan Co. v. Royal Sovereign Corp., 21 F.3d

  1558, 1566 n.15, 1571 (Fed. Cir. 1994). In Beverly Hills Fan, the principal case on which Miller

  relies, the Federal Circuit found an established distribution channel existed where the

  defendants’ distributor had six locations in the forum state and each of them had sold

  commercial embodiments of the infringing products. Id. at 1561. In addition, it was undisputed

  that there were at least fifty-two infringing products in Virginia and that the defendant provided a

  warranty to forum-state consumers over each of these products. Id.

         The other cases Miller cites in support of its position rely on evidence of a similarly

  robust and established stream of sales into the forum state. Blitzsafe Tex., LLC v. Bayerische

  6
   The fictional sale would have occurred either at a trade show in Florida or Virginia (by virtue
  of Mace calling Robert Young’s in Virginia to place an order). Davis Decl. at ¶ 6. Further,
  Miller does not consider which state’s sale tax would be paid or where Mace would take
  possession (which would most likely be in Virginia). See id.
  7
    The specific requirements for establishing personal jurisdiction under the stream of commerce
  theory were left unresolved in Asahi, which set forth two theories: (1) Justice Brennan’s “pure
  stream of commerce” theory, and (2) Justice O’Connor’s “stream of commerce plus” standard.
  480 U.S. at 112. The law regarding the stream of commerce theory remains in flux, and the
  Federal Circuit has intentionally avoided endorsing either position. See, e.g., AFTG-TG, LLC v.
  Nuvoton Tech. Corp., 689 F.3d 1358, 1365 (Fed. Cir. 2012).
                                                    7

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 11 of 24 PageID #: 399
  Motoren Werke AG, No. 2:17-cv-00418, 2018 U.S. Dist. LEXIS 173065, at *5 (E.D. Tex. Sept.

  5, 2018) (ongoing, continuous shipments through four dealers located inside the forum); Agis

  Software Dev. V. HTC Corp., No. 2:17-cv-00515, 2018 U.S. Dist. LEXIS 167029, at *12-15

  (E.D. Tex. Sept. 28, 2018) (defendant shipped 86 million branded phones to U.S. distributors

  who sold them to carriers and retailers in the forum state, and plaintiff’s agent had purchased at

  least thirteen accused products inside the forum); Ford Global Techs., LLC v. New World Int’l,

  No. 2:15-cv-10394, 2016 U.S. Dist. LEXIS 78384, at *10 (E.D. Mich. June 16, 2016) (noting

  over 15,000 transactions in Michigan); Serv. Solutions, U.S., LLC v. Autel US Inc., No. 13-

  10534, 2013 U.S. Dist. LEXIS 150036, at *11 n. 5 (E.D. Mich. October 18, 2013) (manufacturer

  sold accused products through national retailer with 30 retail locations inside the forum).

         In contrast, “isolated” or “sporadic” shipments into the forum state are insufficient to

  support the exercise of personal jurisdiction. AFTG-TG, LLC v. Nuvoton Tech. Corp., 689 F.3d

  1358, 1365 (Fed. Cir. 2012); see also State Indus. v. Beckett Gas, Inc., 200 F.R.D. 392, 396 n.3

  (M.D. Tenn. 2001) (stating that where “[o]nly five water heaters . . . .ended up in Tennessee,”

  the court had to conclude “that [the defendant] did not utilize any established distribution

  channels” to direct activities in the forum state and therefore exercise of personal jurisdiction

  was improper). For this additional reason, Miller cannot establish personal jurisdiction over

  NRC.

         C.      Rule 4(k)(2) Does Not Apply to the Present Case

         Finally, Miller retreats to a theory that Rule 4(k)(2) applies. It does not.

         As an initial matter, Miller misstates the conversations between counsel for Miller and

  NRC concerning a fundamental predicate to 4(k)(2) jurisdiction: that the defendant not be

  subject to jurisdiction in a specific jurisdiction within the United States. Miller states that “[o]n



                                                    8

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 12 of 24 PageID #: 400
  the day this brief was filed, NRC informed MITE of its position that ‘Rule 4(k)(2) is not

  implicated because NRC has already confirmed personal jurisdiction over NRC exists in the

  District of New Jersey.’” Dkt. 38 at 15 n. 12. In fact, NRC informed Miller that it was subject to

  personal jurisdiction in New Jersey during the parties’ meet and confer on June 4, 2019. In

  correspondence later that day Miller’s counsel wrote: “You then . . . . affirmatively sa[id] that

  you believed a New Jersey court would have personal jurisdiction over NRC due to the single

  sale that your declarant stated (and you confirmed) occurred in that state.” Ex. A. 8 A few hours

  later, NRC’s counsel confirmed that: “NRC would not contest personal jurisdiction in [New

  Jersey].” Ex. B. Moreover, NRC identified New Jersey as a location of where it sold the

  accused product in its opening brief. Dkt. 38 at 15 n. 12 (recognizing that the Pigeon

  Declaration, Dkt 35 ¶ 8, identified sale of at least one accused product in New Jersey). This was

  the reason the parties discussed the issue during the meet and confer. Because NRC is subject to

  personal jurisdiction in New Jersey, Rule 4(k)(2) cannot apply. Touchcom, Inc. v. Bereskin &

  Parr, 574 F.3d 1403, 1415 (Fed. Cir. 2009) (holding that the defendant avoids the application of

  Rule 4(k)(2) when it “designates a suitable forum in which the plaintiff could have brought

  suit”).

            D.     Exercising Personal Jurisdiction Over NRC is Not Fair or Reasonable

            The Court need not reach the issue of fairness because Miller has clearly failed to

  establish specific jurisdiction. In any event, subjecting a defendant to personal jurisdiction in a

  state in which it has no contacts would be fundamentally unfair. This is particularly true when

  Miller’s basis for asserting personal jurisdiction, if accepted, would subject NRC to jurisdiction



  8
    In addition to a sale of a wrecker with the accused controls having occurred in New Jersey,
  NRC also has a distributor located in New Jersey. See http://www.batteliniswreckersales.com/
  (last visited June 17, 2019).
                                                     9

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 13 of 24 PageID #: 401
  in every state in the United States. Such a result is in direct conflict with the requirement of

  purposeful availment of the forum state. As the minimum contacts portion of the inquiry is so

  blatantly lacking, however, NRC will not expend further effort briefing the fairness and

  reasonableness factors.

  II.    MILLER’S ALLEGATIONS ARE INSUFFICIENT TO SURVIVE A MOTION TO
         DISMISS UNDER RULE 12(b)(6)

         For the reasons set forth in NRC’s Opening Brief, Dkt. 34 at 14-24, Miller fails to set

  forth a viable claim for infringement of any of the asserted utility and design patents. It is clear

  from the plain language and drawings of the patents at issue that NRC does not infringe the

  asserted claims. No construction of any of the patents is required to conclude that Miller’s

  claims are baseless. Therefore, the Court should dismiss Miller’s patent infringement claims

  under Rule 12(b)(6).

         A.      Miller Fails to Plausibly Allege Infringement of U.S. Patent No. 9,440,577

         Miller’s attempts to obfuscate the unambiguous claim language cannot take the place of

  affirmative allegations plausibly alleging that the accused products practice each of the

  limitations found in the asserted claims.

                 1.      No claim construction is required to find that NRC does not infringe
                         claim 1

         Miller incorrectly characterizes NRC’s arguments in an attempt to create a claim

  construction dispute. But claim construction is not necessary to conclude that Miller’s

  infringement claims are baseless. 9



  9
    Miller suggests NRC “does not mention” the prosecution history because it supports Miller’s
  position. Miller is wrong. The statements by the Examiner that Miller references do not concern
  claim language that Miller subsequently drafted to describe its invention and that appears in the
  issued claims. It is the issued language that controls, and this isolated statement is not relevant to
  NRC’s motion. And in any event, the Examiner’s characterization of a potential claim
                                                   10

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 14 of 24 PageID #: 402
         Miller suggests that “NRC’s argument for dismissal of MITE’s infringement claim as to

  the ʼ577 Patent depends entirely on NRC’s view that claim 1 of the ʼ577 patent requires the

  control panel to be co-extensive with the door that closes off the compartment.” Dkt. 38 at 19.

  NRC never argued that claim 1 requires the control panel to be coextensive with the door. See

  Dkt. 34 at 15-16. Instead, NRC’s position is in line with the plain language of claim 1, which

  requires that the control panel be “operable to close off the interior compartment from an

  operator of the wrecker controls . . . .” 10 Dkt. 34-1 at col. 8:41-45. And NRC’s accused

  control panel does not close off the control panel from the operator of the wrecker controls:




  element—a “door 25 which supports the wrecker controls”— does not describe the accused
  product, which is connected to the compartment and supported by hinged support arms that are
  entirely separate from the door.
  10
     Miller’s attempt to “summarize” claim 1 is improper. Miller states that “claim 1 recites only
  that, so long as the interior compartment may be closed off from the operator of the vehicle in
  some manner when the control panel is stored in the first position, this claim element is
  satisfied.” Dkt. 38 at 20. That is plainly not what claim 1 says. In addition, Miller is wrong to
  rely upon an alternative embodiment to support its efforts to rewrite claim 1. Dkt. 38 at 20-21.
  The embodiment Miller references, which includes a control panel on a horizontally sliding
  shelve that is wholly separate from a vertically-moving door, is not covered by claims 1 or 16.
  See Dkt. 34-1 at 5:1-4; Fig 3A (depicting a bread-box-style door (27) and horizontally moving
  shelf (25)). Instead, that embodiment is covered by claim 22, a claim that NRC does not assert
  in this action.
                                                  11

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 15 of 24 PageID #: 403
  Dkt. 35-1; Dkt. 24-1; Dkt. 24-2 at 6. For this reason, Miller has not and cannot plausibly allege

  infringement of claim 1. 11

                 2.      No claim construction is required to find that NRC does not infringe
                         claim 16

         As with claim 1, Miller inaccurately characterizes claim 16 to argue against NRC’s

  motion to dismiss. Miller rearranges claim language to argue that “[C]laim 16 . . . does not recite

  that the control panel closes off the interior compartment. Instead, it uses the term

  ‘comprising’—meaning ‘including but not limited to’ – ‘[sic] an outwardly opening door

  associated with the interior compartment accessible from an exterior of the vehicle . . . .’” Dkt.

  34 at 21. Once again, however, the claims read very differently than Miller’s paraphrased and

  rearranged recitations. Claim 16 requires a “control panel comprising an outwardly-opening

  door associated with the interior compartment accessible from an exterior of the vehicle.” Dkt.

  34-1 at col. 10:27-33. As Miller admits, the term “comprising” means “including but not limited

  11
    Miller also suggests that NRC offers a “proposed claim construction” that “the control panel
  cannot include the door.” Dkt. 38 at 20. NRC argues no such thing. In fact, with respect to
  claim 16, NRC notes that the claims expressly require the control panel to include a door. The
  reason why Miller lacks a good-faith basis to allege infringement is specifically because NRC’s
  control panel does not include (or otherwise function as) a door.
                                                  12

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 16 of 24 PageID #: 404
  to.” Dkt. 38 at 21. Thus, plain language of claim 16 requires a control panel “including but not

  limited to” an outwardly-opening door.

         NRC’s control panel does not satisfy this requirement because—as shown above with

  respect to claim 1—the control panel does not include a door. Instead, the control panel and the

  door in the accused product are two entirely separate and discrete pieces. For this reason, Miller

  has not and cannot plausibly allege infringement of claim 16.

         Additionally, as stated in NRC’s opening brief, Dkt. 34 at 16-17, Miller fails to plausibly

  allege that the accused product practices each and every limitation of the claim 16 because claim

  16 is a method claim. Nowhere in its pleadings or its Opposition Brief does Miller set forth a

  basis for concluding that NRC practices every step of the claimed method as required by law.

  Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1317 (Fed. Cir. 2009). For this as well,

  Miller’s pleading is deficient and should be dismissed.

                 3.     Miller fails to plausibly allege infringement of any asserted claims

         Miller cites a number of cases in support of its argument that it has plausibly alleged

  infringement. See Dkt. 38 at 22. But Miller does not acknowledge that its Amended Complaint

  does not address the elements of claims 1 and 16 on which NRC’s motion to dismiss focuses.

  With respect to claim 1, Miller merely alleges that “the accused wrecker controls are stored in a

  closed-off interior compartment of the wrecker and may be extended outward to the exterior of

  the vehicle for operator use.” Dkt. 24 at ¶ 19. Miller does not plead that the control panel closes

  off the compartment as required by claim 1. Meanwhile, Miller acknowledges in the Amended

  Complaint that it is the door of NRC’s product, and not the control panel, that closes off the

  compartment. Id. at ¶ 15. As for claim 16, Miller does not advance any allegations concerning a




                                                  13

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 17 of 24 PageID #: 405
  control panel comprising a door. Id. at ¶¶ 21-25. Thus, Miller’s reliance on cases addressing the

  adequacy of factual pleadings under the Iqbal standard are misplaced.

            Since Miller fails to plausibly allege infringement of claims 1 and 16, it also fails to

  plausibly allege infringement of dependent claims 2-3, 6-8, 11, 13, 17, 20, and 21.

                    4.     NRC’s extrinsic evidence is not required to support dismissal

            Miller also argues that the Court should “summarily den[y]” NRC’s motion “as

  procedurally improper.” Miller is wrong.

            First, there is nothing procedurally improper about NRC’s inclusion of exhibits in support

  of its motion to dismiss. The introduction of evidence is expressly contemplated by the Federal

  Rules of Civil Procedure. Fed. R. Civ. P. 12(d).

            Second, the exhibits do not go beyond the pleadings. All three of the exhibits (two

  pictures and a video) are of the accused product. Miller expressly referenced, described, and

  included pictures of the accused product in its original and amended complaints and exhibits.

  E.g., Dkt. 24 at ¶¶ 4, 13-25; Ex. 1; Ex. 2 at 7.    Additional visual depictions of the same device

  are not, therefore, new matter and may be considered in ruling on NRC’s Rule 12 motion. 12

  Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir. 1997) (noting that if defendants were not

  permitted to submit additional depictions of the same device, a “plaintiff with a legally deficient

  claim could survive a motion to dismiss simply by failing to attach a dispositive document upon

  which it relied”); Bailey v. City of Ann Arbor, 860 F.3d 382, 387 (6th Cir. 2017) (considering

  video exhibits in support of a motion to dismiss when the exhibit showed verifiable facts

  contradicting the plaintiff’s pleadings so as to make the plaintiff’s allegations implausible). It

  would be eminently unreasonable and unjust for Miller to charge a product with infringement,


  12
       Notably, Miller does not identify anything it believes to be inaccurate in the pictures or video.

                                                      14

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 18 of 24 PageID #: 406
  and yet escape the need to defend its allegations against better resolution pictures and a video of

  the very structure it alleges as satisfying the claims and depicts in its complaint. 13

          Finally, while it is clear the evidence is fair game, it is not necessary to consider the

  pictures and/or video of the accused product to rule on infringement. The pictures of the accused

  device included in exhibits to the complaint suffice.

          B.      Miller Fails to Plausibly Allege Infringement of the Asserted Design Patents

          As with the utility patent, Miller ignores the claims when it defends its design patent

  infringement claims. As NRC stated in its Opening Brief, a proper side-by-side comparison of

  the design patent claims and the accused controls shows that Miller cannot plausibly allege

  design patent infringement:




  13
    Miller’s suggestion that it “has had no opportunity to challenge or cross-examine NRC about”
  the viewings of the very product it accuses of infringement is problematic. See Dkt. 38 at 19. Its
  claims are baseless, and this complaint suggests Miller did not meaningfully examine the
  accused product before filing its infringement complaint as required by Rule 11.
                                                    15

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 19 of 24 PageID #: 407
             NRC Industries                                 Dʼ963




                                       16

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 20 of 24 PageID #: 408
                                       NRC Industries




         Because the designs are so plainly dissimilar, the Court should dismiss Miller’s claims.

  Anderson v. Kimberly-Clark Corp., 570 Fed. Appx. 927, 934 (Fed. Cir. 2014); see also OurPet’s

  Co. v. Iris USA, Inc., No. 1:34-cv-1642, 2015 U.S. Dist. LEXIS 185150, at *4-5 (N.D. Ohio Mar.

  23, 2015); Cotapaxi Custom Design & Mfg., LLC v. Corporate Edge, Inc., No. 06-5183, 2007

  U.S. Dist. LEXIS 73172, at *9 (D.N.J. Sept. 28, 2007), aff’d 284 Fed. Appx. 809 (Fed. Cir.

  2008). Miller does not even bother to address these cases, each of which NRC cited in its

  opening brief as indicating that dismissal is proper in this case.

         Miller identifies a few alleged commonalities between the accused and claimed designs,

  but they are functional, and therefore irrelevant to the infringement inquiry. Dkt. 24 at 6

  (identifying the functional features of “(a) a compartment located on the side of a rotating


                                                   17

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 21 of 24 PageID #: 409
  wrecker that houses wrecker controls; (b) a hinged door that opens outwardly; and (c) wrecker

  controls resting on that opened door, with the wrecker controls in an ergonomically acceptable

  position for allowing operating control” as commonalities between the designs). The law is clear

  that “the scope of a design patent claim must be limited to the ornamental aspects of the design.”

  Sport Dimension, Inc. v. Coleman, Co., 820 F.3d 1316, 1320 (Fed. Cir. 2016). As such,

  functional features—features that Miller’s utility patent are directed to—are irrelevant. Focusing

  on the ornamental aspects of the two claimed designs with NRC’s product, they are entirely

  dissimilar. Miller makes no attempt to address these aesthetic features in either its pleadings or

  its briefing, even though NRC specifically identified them in its opening brief. Dkt. 34 at 22-24.

         In addition, Miller fails to even understand the patents it is asserting. Each of the asserted

  design patents expressly state that “[i]n the drawings, the broken lines depict portions of the

  article and a vehicle that form no part the claimed design.” The entirety of the wrecker, and

  therefore the “ergonomically-acceptable” location of the compartment, is drawn in broken lines.

  Dkt. 38 at 23-24. These features are therefore not part of the claimed design. Similarly, Miller

  characterizes the designs of the asserted design patents as one and the same, with each of them

  directed to a compartment. Id. But the D’492 patent covers only the “console,” not the

  compartment, and not a “hinged door that opens outwardly.” Id. And even with respect to the

  D’963 patent, it does not show “wrecker controls resting on that opened door;” it shows a control

  panel that is fixedly attached to the door. This is yet another instance showing that Miller has

  not adequately investigated its claims as required by Rule 11. Meanwhile, Miller’s much smaller

  competitor, NRC, has been forced to spend thousands of dollars defending itself against these

  baseless claims.




                                                   18

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 22 of 24 PageID #: 410
            Additionally, Miller makes the unsupported assertion that “there are limited (if any)

  relevant prior art designs.” Dkt. 38 at 24 (emphasis added). 14 Miller offers no evidence

  whatsoever to support this self-serving conclusion. Nor does this baseless statement serve to

  identify common ornamental features of the claimed and accused designs. Accordingly, the

  Court should dismiss Miller’s infringement claims.

                                             CONCLUSION

            For the reasons set forth above and in NRC’s Opening Brief, NRC does not have

  relevant, purposeful contacts with Tennessee sufficient to support the exercise of jurisdiction.

  Miller has also failed to state any claim of infringement upon which relief can be granted.

  Accordingly, this Court must dismiss this action under both Rules 12(b)(2) and 12(b)(6). 15




  14
       The face of each design patent lists 8 prior art references that the examiner considered.
  15
    NRC reiterates that all of the infringement claims in this case are frivolous, and this case is
  exceptional under 35 U.S.C. § 285. NRC intends to seek recovery of its fees following dismissal
  of these claims.
                                                     19

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 23 of 24 PageID #: 411
  Dated: June 17, 2019                                  Respectfully submitted,

                                                        s/ Todd S. Werner
                                                        J. Derek Vandenburgh (MN # 224145)
                                                        Todd S. Werner (MN # 033019X)
                                                        Alexander S. Rinn (MN # 0395616)
                                                        CARLSON, CASPERS, VANDENBURGH &
                                                        LINDQUIST, P.A.
                                                        225 South Sixth Street, Suite 4200
                                                        Minneapolis, MN 55402
                                                        Telephone: (612) 436-9600
                                                        Facsimile: (612) 436-9605
                                                        dvandenburgh@carlsoncaspers.com
                                                        twerner@carlsoncaspers.com
                                                        arinn@carlsoncaspers.com

                                                        s/Timothy L. Mickel
                                                        Timothy L. Mickel (TN BPR # 17486)
                                                        EVANS HARRISON HACKETT PLLC
                                                        835 Georgia Avenue, Suite 800
                                                        Chattanooga, TN 37402
                                                        Telephone: (423) 648-7890
                                                        Facsimile: (423) 648-7897
                                                        tmickel@ehhlaw.com

                                                        Attorneys for Defendant NRC Industries

                                   CERTIFICATE OF SERVICE

           I do hereby certify that the foregoing document has been filed electronically. Notice of
  this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
  on the electronic filing receipt. All other parties will be served by regular U.S. Mail and/or
  facsimile, or hand delivery. Parties may access this filing through the Court’s electronic filing
  system.

         This 17th day of June, 2019.

                                                        EVANS HARRISON HACKETT PLLC

                                                        s/Timothy L. Mickel
                                                        Timothy L. Mickel




                                                   20

Case 1:19-cv-00095-PLR-SKL Document 40 Filed 06/17/19 Page 24 of 24 PageID #: 412
